Broyles, P. J.
1. Under repeated rulings of the Supreme Court and of this court, when a special ground of a motion for a new trial sets forth a lengthy excerpt from the testimony of a witness, and complains that the court erred in excluding it as a whole, and some of the testimony so excluded is clearly hearsay and inadmissible, and it is not specified in the ground of the motion what parts of the testimony are admissible, the ground is too defective to be considered by the reviewing court. This ruling disposes of the 1st special ground of the motion for a new trial.
2. The testimony set forth in the 2d special ground of the motion for a new trial, referring to other notes than, the ones sued on, was properly excluded.
3. The assignment of error in the 3d special ground of the motion for a new trial, failing to give’ the name of the witness whose testimony was excluded, is insufficient in form and can not'be considered. Sims v. Sims, 131 Ga. 262 (62 S. E. 192).
4. No error appears in the exclusion of the testimony complained of in the 4th, 5th, and 7th special grounds of the motion for a new trial. The testimony excluded, under the facts of the ease, was irrelevant and immaterial.
5. The remaining special grounds of the motion for a new trial are merely amplifications of the general grounds.
6. It does not appear from the evidence that the notes sued upon were infected with usutfy. Where one buys outright a negotiable promissory note, the transaction is not rendered usurious because the discount upon the note amounts to more than the maximum lawful rate of interest. Campbell v. Morgan 111 Ga. 200 (36 S. E. 621).
7. The evidence demanded, and the court properly directed, a finding for the plaintiff on four of the notes sued upon; and the evidence authorized the finding of the jury for the plaintiff on the remaining note. The court did not err in overruling the motion for a new trial.

Judgment affirmed.

Bloodworth and Stephens, JJ., concur.